Citation Nr: 1533246	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-21 779	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for arthritis of the knees status post total knee replacement.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for arthritis of the knees status post right and left knee replacements.  In his March 2009 claim, the Veteran attributed disability of his knees to prolonged periods of standing and walking on steel decks of ships during service, as well as climbing metal ladders aboard ship.  In his July 2012 substantive appeal, he asserted that the strenuous conditions during service, to include on small ships, resulted in damage to knee cartilage, noting that his knee replacements were performed at a relatively young age.  

A March 1993 service treatment record reflects complaints of painful joints.  An August 2006 private treatment record reflects degenerative arthritis of the knees.  It was noted that his knees were slowly becoming more problematic and that he was losing some range of motion.  A November 2008 record notes the Veteran was status post knee replacement.  He underwent a total right knee replacement in April 2009.

In view of the evidence and the Veteran's assertions, the Veteran should be afforded a VA examination with respect to the nature and etiology of his arthritis of the knees status post knee replacements.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records and any more recent private treatment records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that arthritis in the right or left knee, status post knee replacement, had its onset during service or within the initial year after separation, or is otherwise related to his active service.

Consideration should be given to the Veteran's statements that he had prolonged periods of standing and walking on steel decks of ships during service, climbing metal ladders aboard ship, and the conditions during service on small ships.

A complete rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

